Citation Nr: 1601746	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-31 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran served on active duty from November 1972 to May 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2013 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The February 2013 rating decision granted service connection for lumbar strain and tinnitus, and denied service connection for left and right hand injury, right hip injury, left and right ankle sprain, and bilateral hearing loss disability.  The June 2013 rating decision denied service connection for right knee strain.  In July 2013, the Veteran submitted a notice of disagreement with respect to the denials of service connection for the bilateral hand, bilateral ankle, right knee, and right hip disabilities.  

Jurisdiction over the appeal was subsequently transferred to the RO in Oakland, California. 

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.

The Board remanded the appeal for development of the record in June 2015.  While the appeal was in remand status, the RO granted service connection for residuals of right ankle avulsion fracture.  As the grant of service connection for the right ankle disability constitutes a full grant of the benefit sought on appeal, this issue is no longer before the Board.  

The Board notes that a June 2014 rating decision denied a TDIU.  The Veteran submitted a notice of disagreement (NOD) in September 2014.  The RO contacted the Veteran in October 2015 with respect to his NOD.  This differs from the situation in Manlincon v. West, 12 Vet. App. 238 (1999), where VA had not acknowledged a notice of disagreement.  As the RO has acknowledged receipt of the Veteran's notice of disagreement in this case and currently has jurisdiction over those claims, Manlincon v. West is not applicable in this case.

The Board also notes that in July 2015, the Veteran submitted a claim of entitlement to service connection for diabetes, hypertension, heart problems, breathing problems and allergies, and liver problems.  These issues have not yet been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are REFERRED for appropriate action.  

In the June 2015 remand, the Board also referred the issues of entitlement to service connection for left knee and left hip disabilities for appropriate action by the AOJ.  In September 2015, the Appeals Management Center referred these issues to the RO.  The record does not reflect that action has been taken to date; thus, the Board again refers these issues to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the record contains evidence that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  A letter from SSA to the Veteran, dated in September 2013, advises him that he was entitled to monthly disability benefits beginning in April 2013.  There is no indication that the records pertaining to the Veteran's SSA disability claim have been sought, and the basis for his receipt of such benefits is not clear.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration  (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

2.  Then, ensure that all necessary development has been properly accomplished, and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




